BROWN, J.
The order fixing the day for defendant’s trial was made on January SO, 1915, and fixed the 8th day of February, the first day of the sixth week of the January term of the court, as the day for trial. On the same day, the court entered an order fixing the number of jurors constituting the venire for defendant’s trial at 97, to be comprised of 37 jurors drawn and summoned for the sixth week of the term, and the 60 special jurors then drawn and ordered to be summoned. The return of the sheriff shows that a copy of the venire as thus constituted, together with a copy of the indictment, was served on the defendant in person on the 3d day of February, 1915, which was five days prior to the day set for the trial. Motion was made to quash the venire on the ground that it does not appear from the record of the court that the court “on the first day of the term, or as soon as practicable thereafter,” made an order commanding the sheriff to summon not less than 50 nor more than 100 persons as jurors for the defendant’s trial; that 100 persons’ names have been drawn for the week, and only 97 of these names appear on the list served on the defendant; that the return of the sheriff on the regular venire for the week was premature and shows on its face a lack of diligence on the part of the sheriff in serving the regular jurors; that the record shows that the venire was not served “forthwith,” as required by the statute.
(1) The purpose of the statute in requiring the court, at the earliest “practicable” day, to make an order for the summoning of the jury for defendant’s trial, and requiring service of a list thereof on the defendant, is to afford the defendant ample time to inspect the list and inquire into the qualifications of persons constituting the venire for his trial. Previous to the enactment <of the present jury law, the statute required service one entire ■day before the day set for the trial. In this case, the defendant •was served five days before the day of his trial, affording defendant and his counsel ample time to inquire as to the qualifications of the jurors, and was therefore a substantial compliance -with the statute.
(2-4) The statute provides — and the order of the court was in accord therewith — that the venire for the trial of a defendant charged with a capital felony shall be constituted of the jurors drawn and summoned for the week of the term in which the case is to be tried and those specially drawn by the court. *67—Acts Special Session 1909, p. 318, § 32; Harris v. State, 172 Ala. 413, 55 South. 609. Therefore the accused had no interest in those persons whose names appeared on the regular venire and who were not summoned; they in no way affected the defendant’s venire, and the court had no authority under the law to make them a constituent element thereof. So far as the regular jurors for the week were concerned, the ipse dixit of the statute fixed their status in relation to the defendant’s trial. It was only those drawn and summoned that could be used. If it be conceded that the return of the sheriff on the regular venire was premature, it affords the defendant no ground to complain, as he was given his full quota of names required by the order of the court. Moreover, the venire, on its face, was made returnable on the 30th day of January, 1915, and the return was made on that date, and was not, in fact, premature, The return day of the venire was so fixed, no doubt, to meet the difficulty in fixing the number of names as constituting the special venire pointed out in Harris v. State, supra. The motion to quash the venire was properly overruled. — Acts 1909, supra, §§ 29-32.
(5) The order of the court fixed the 8th day of February, 1915, as the day for defendant’s trial, and, if the business of the court required, it was within the discretion of the court to pass the case until a succeeding day of the term and proceed with the trial on that day.
(6-8) The state offered several witnesses whose testimony tended to show the details of the difficulty between defendant and deceased, which according to some of the witnesses, occurred between 6 and 7 o’clock in the evening, and, according to others, between 7 and 8, on the sidewalk in front of the defendant’s place of business, and which tended to show an angry, wordy altercation with reference to a bill due from deceased to defendant; that the defendant threw up his left hand as though to strike deceased, and, when deceased threw up his hand to ward off the blow, the defendant cut him in the abdomen with a knife, inflicting a wound causing the death of the deceased. The defendant offered one Hurst Franklin, who testified that he saw the difficulty between the defendant and the deceased; that he was in the defendant’s place of business at the time of the difficulty; that it occurred between 6 and 7 o’clock in the evening. He was then asked, by the defendant, “Do you know what was. *68the occasion of the cutting?” This question clearly called for a conclusion of the witness, and, while this objection was not urged against it, the objection that was made was sustained, and the court will not be put in error for sustaining it. The witness was also asked, “Do you know what Mr. Daniel was doing?” This question was indefinite in fixing the time, and may have referred to any time before or subsequent to the immediate difficulty, and the objection was properly sustained.—Fleming v. State, 150 Ala. 19, 43 South. 219. Furthermore, after these objections were sustained, the witness testified fully as to the conduct of the parties immediately before and during the affray.
(9, 10) The witness Smith was the defendant’s witness, and the question, “Did Daniel strike the first lick?” was leading, and the objection of the solicitor was properly sustained. After this objection was sustained the witness testified that the deceased struck the first lick, and that defendant “hit back.”
(11) No objection was made to the solicitor’s question, “Would you believe him on oath?” to the witness Syx, offered in rebuttal by the state to impeach defendant’s witness Smith. The question was not answered by the witness. The court did not err in allowing the state to show the general bad character of defendant’s witness.—Byers v. State, 105 Ala. 31, 16 South. 716; Rector v. State, 11 Ala. App. 333, 66 South. 857.
(12-18) Charge 22, refused to the defendant, by the use of the words “not without guilt,” was calculated to confuse, and its refusal was proper. By a close scrutiny of the charge, the conclusion is irresistible that it merely asserts the proposition that the presumption of innocence attends the defendant until his guilt is established by the evidence beyond a reasonable doubt; and this proposition of law was given to the jury in charge numbered 15, first appearing on page 17, and charge numbered 21, last appearing on page 18 of the record. Charge 18, by the use of the word “necessarily,” in effect asserted that the evidence must exclude all doubt of guilt, and was well refused. Furthermore, the reasonable doubt doctrine sought to be embodied in this charge is fully covered by given charges 19, 21a, 23, 24, and 25. Charge 5 refused to the defendant was abstract. The record contains no evidence that the deceased was a person “of known violent, dangerous, bloodthirsty, and turbulent character.” While it is true that threats of violence, accompanied by *69an overt act, may justify one assaulted in acting more promptly “on the appearance of things,” that is not the doctrine asserted by this charge. Such conditions and circumstances are the foundation for the doctrine of “apparent imminent peril.” The charge was well refused. Charges 1 and 3 assume that the fatal rencounter took place in the defendant’s store, while there was' some evidence that it was on the sidewalk of the street in front of the store, where both parties had a right to be.—McGhee v. State, 178 Ala. 4, 59 South. 573, These charges also ignore the doctrine of freedom from fault.—Andrews v. State, 159 Ala. 29, 48 South. 858; Sanford v. State, 2 Ala. App. 81, 57 South. 134; Medlock v. State, 114 Ala. 6, 22 South. 112; Thomas v. State, 13 Ala. App. 50, 69 South. 315.
There is no error in the record, and the judgment is affirmed.
Affirmed.